Citation Nr: 1744431	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-01 452	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Restricted Access Claims Center (RACC) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection of obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the appeal is presently held by the Restricted Access Claims Center (RACC) in St. Paul.

In his December 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge to be held via live videoconference.  In February 2016, the Veteran informed VA that he wished to waive that prior request.  To date, he has not indicated a renewed desire for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination when developing a service connection claim, it must ensure an adequate one.  Barr v. Nichsolson, 21 Vet. App. 303, 311 (2007).  

The Veteran has a present diagnosis of obstructive sleep apnea.  He was afforded a VA examination in connection with his claim in October 2013.  That examination report only provided an opinion as to direct service connection secondary to migraine headaches, and did not provide an aggravation opinion.  In March 2016, addendum opinions were obtained which opined against aggravation by service-connected headaches as well as against service connection due to Gulf War exposures.  Those addendum opinions were obtained without an actual examination, and based solely on the evidence of record.

The Board finds the existing examination reports to be inadequate for several reasons.  First, the opinions rendered list a number of risk factors for obstructive sleep apnea, to include obesity.  The Veteran submitted a statement in June 2016 in which he asserts that any such opinion cannot be based in fact because he is not, nor has he ever been, obese.  Here, the Board notes that his most recent examination took place over four years ago, and the March 2016 opinions, which specifically cited obesity as a cause of obstructive sleep apnea, were not based on a contemporary examination.  As such, new opinions should be rendered which fully assess the Veteran via a live examination and assess his present health.  

Further, the Board notes that the Veteran has raised the possibility that his obstructive sleep apnea has been aggravated by his service-connected allergic rhinitis.  To date, a medical opinion has not been obtained which fully addresses that theory.

Finally, the Veteran has submitted statements from a fellow service member attesting to his snoring during active service.  Although his service treatment records do not document a diagnosis of sleep apnea during service, he has testified that the symptoms first developed during service (and in fact was told by a physician that he should not obtain an examination for those symptoms while on active duty).  As of the present, there is no examination report which opines as to a date of actual onset, and whether the Veteran's sleep disability had onset during active service.  

In light of the above, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  VA should make all appropriate efforts to obtain any outstanding treatment records not already associated with the claims file.  

2. Schedule the Veteran for a new VA examination in connection with his claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran, to include taking a thorough history from the Veteran, and answer the following questions:

* Is it at least as likely as not that the Veteran's obstructive sleep apnea had onset during his period of active service (April 2003 through September 2006)?  In answering this question, the examiner is reminded that the Veteran is competent to report observable symptomatology.

* Is it at least as likely as not that the Veteran's obstructive sleep apnea was caused by or is otherwise related to any incident of active service, to include any exposures in the Southwest Asia theatre of operations?

* Is it at least as likely as not that the Veteran's obstructive sleep apnea was etiologically related to (i.e. related to or aggravated by) any other service-connected disability, to include headaches or allergic rhinitis?

Each opinion should be accompanied by a rationale.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating the claim.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




